Citation Nr: 0918893	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-13 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to burial benefits for non-service-connected 
death, to include plot or interment allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had 
active service from August 1942 to October 1945.  The Veteran 
died in October 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died of a non-service-connected disability at 
his residence in October 2005.

2.  At the time of his death the Veteran was not in receipt 
of VA compensation or pension benefits, and he did not have 
an original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to the date of his death.

3.  The Veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care.

4.  At the time of his death, the Veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care.

5.  The Veteran was not buried in a state veteran's cemetery.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits have not been 
met.  38 U.S.C.A. 
§§ 2302, 2303, 2307 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1600, 3.1604, 3.1605 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

However, the Board finds in the instant case that resolution 
of the issue on appeal is based on the operation of law and 
that the VCAA is not applicable.  See Holliday v. Principi, 
14 Vet. App. 280, 282-83 (2001) (finding that the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  See also VAOGCPREC 5-2004, Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), and Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (stating that the VCAA 
is not applicable "because the law as mandated by statute and 
not the evidence is dispositive of the claim").





LAW AND ANALYSIS

The Veteran died in October 2005 at his home.  The immediate 
cause of death was reported as aspiration type pneumonia, due 
to or as a consequence of chronic obstructive pulmonary 
disease and smoking.  In January 2007, the appellant filed a 
claim for burial benefits based upon the non-service-
connected death of the Veteran.

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600.  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a).  In the present case, it is not contended, nor 
does the evidence otherwise show, that the Veteran's death is 
service-connected.

If a veteran's death is not service-connected, payment may be 
made toward the veteran's funeral and burial expenses, 
including the cost of transporting the body to the place of 
burial, subject to the following conditions: (1) at the time 
of death the veteran was in receipt of pension or 
compensation (in receipt of military retired pay in lieu of 
VA compensation); or (2) the veteran had an original or 
reopened claim pending for either pension or compensation at 
the time of death, and there was on the date of death 
sufficient evidence in the claims file to have supported an 
award.  38 C.F.R. § 3.1600(b)(1), (2); see also 38 U.S.C.A. § 
2302(a).  Burial benefits are also payable to a claimant if: 
(1) The deceased was a veteran of any war or was discharged 
or released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); (2) there is no next of kin or other 
person claiming the body of the deceased veteran, and (3) 
there are no available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  38 C.F.R. 
§ 3.1600(b)(3).

In addition, burial benefits are payable if the veteran died 
of a non-service-connected disorder while properly 
hospitalized by the VA.  The term "hospitalized by the VA," 
means admission to a VA facility for hospital, nursing home 
or domiciliary care.  38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. 
§ 3.1600(c).  Even if the veteran was not hospitalized in 
such a facility, burial benefits are still payable if he died 
while traveling under prior authorization at VA's expense to 
or from a specific place for the purposes of examination, 
treatment, or care.  38 C.F.R. § 3.1605.  The term "VA 
facility" means (a) facilities over which the Secretary has 
direct jurisdiction; (b) Government facilities for which the 
Secretary contracts; and (c) public or private facilities at 
which the Secretary provides recreational activities for 
patients.  38 U.S.C.A. § 1701(3).

In the instant case, the Veteran was not in receipt of either 
VA compensation or pension at the time of his death, nor does 
a review of his claims file indicate that a claim for either 
benefit had been pending on that date, or that he was 
receiving military retired pay in lieu of compensation or 
pension when he died.  As such, entitlement to burial 
benefits under 38 C.F.R. § 3.1600(b)(1) and (2) is not 
warranted.  Further, although the deceased was a veteran of 
World War II, he was not discharged or released from active 
military service for a disability incurred or aggravated in 
the line of duty.  Moreover, his surviving spouse is the 
appellant in this case; thus, he has next of kin.  According, 
entitlement to burial benefits under 38 C.F.R. § 3.1600(b)(3) 
is not warranted.

In addition, the death certificate shows that the Veteran 
died at his residence.  Further, the evidence does not show 
that the Veteran died while traveling under prior 
authorization at VA's expense to or from a specific place for 
the purposes of examination, treatment, or care.  38 C.F.R. § 
3.1605.  As such, entitlement to burial benefits under 38 
C.F.R. § 3.1600(c) and 3.1605 is not warranted.

A plot or interment allowance is payable by VA to an 
individual who incurred such expenses if certain requirements 
are met.  38 C.F.R. § 3.1600(f).  On the January 2007 VA Form 
21-530, Application for Burial Benefits, the appellant 
indicated that the Veteran had been buried at A.M.G., a 
private cemetery, and that his burial had not been without 
charge for a plot or interment in a state owned cemetery.  
However, as noted above, paragraphs (b) and (c) were not met, 
the Veteran was not buried in a state veteran's cemetery, the 
Veteran was not discharged from the active military for a 
disability incurred or aggravated in the line of duty.  
Consequently, he is not entitled to a plot or interment 
allowance under 38 C.F.R. § 3.1600(f).


ORDER

Entitlement to burial benefits for non-service-connected 
death, to include plot or interment allowance, is denied.


____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


